DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/06/2021
Claim 1 and 12 are amended. 
Claims 1-22 are pending.  
THIS ACTION IS MADE FINAL

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments, see page 7-9 are primarily focused on Morrison et. al. (US PG Pub No. US20080244449A1) and Linder et. al. (US PG Pub No. US20140351767A1) hereinafter Linder, failing to teach the amended limitations directed to second process section, “wherein the second process section is a different portion of the process plant with respect to the first process section”.
Applicant argues, “For example, even if, for some reason a device or system of Husoy were modified using an apparatus and method for visualization of control techniques in a process control system of Morrison, the result may, at most include a second display area that graphically illustrates a smaller subsection of a larger process shown in a first display area.” Additionally applicant argues, “Similarly, even if, for some reason a device or system of Husoy were modified using a device or system of Linder, the result may, at most, include a thumbnail of a process graphic within a view.”
Examiner would like to point out that Husoy et. al. by (US PG Pub No. US20100017746A1) does not need to be modified in view either Morrison or Linder, to teach the .

Double Patenting
Double patenting rejections are being held in abeyance until all other issues of patentability are resolved, according to applicant’s request received in remarks filed on 07/22/2020. See previous office actions for the Double patenting rejections.

Claim Objections
Claims 1, 3 and 14 are objected to because of the following informalities:  
Claim 1 recites, “a navigation tool to navigate to another portion of the process plant.” This is being considered as a typographical error as all other iteration of the term another has been replaced with the second. Additionally the subsequent limitation “an indication to navigate the second portion of the process plant” makes it unclear as to whether the second and another are same portion of the process plant or different as both are used in reference to the navigation tool. For the sake of compact prosecution this limitation is being interpreted as “a navigation tool to navigate to the second portion of the process plant.”
Claim 3 recites, “wherein the indication to navigate to another portion of the process plant comprises”, claim 1 which claim 3 depends on recites, “an indication to navigate to the second portion of the process plant”. It is unclear as to whether the second and another are same portion of the process plant or different as both are used in reference to the navigating to that portion. This is being considered as a typographical error as all other iteration of the term another has been replaced with the second. For the sake of compact prosecution this limitation is being interpreted as “wherein the indication to navigate to the second portion of the process plant comprises”
Claim 14 recites similar limitation as claim 3 and includes similar error as claim 3 above. Therefore claim 14 is objected to for the same reason as claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-7, 9-15, 17-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Husoy et. al. by (US PG Pub No. US20100017746A1) hereinafter Husoy in view of Morrison et. al. (US PG Pub No. US20080244449A1) hereinafter Morrison.

Regarding claim 1,
Husoy teaches, A method for viewing a first process section in a process plant while simultaneously viewing a preview of second process section, wherein the second process section is a different portion of the process plant with respect to the first process section (fig. 1 and ¶0053-¶0055 teaches a process section and simultaneously viewing a second process graphic in a thumbnail because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view. Fig. 3 and ¶0062 teaches thumbnails of all or some of a plurality of tabs arranged on a given designated view V (tab view according to ¶0054)  the method comprising:
presenting, by one or more processors on a process plant display, the first process section depicting a first portion of a process plant including graphic representations of a plurality of process plant entities within the process plant; (fig. 1 and ¶0053-¶0055 teaches a process plant display including graphic representation of process plant entities of process graphic 2 accessed via tab 5m. ¶0085 teaches the method being carried out by a processor) 
providing, by the one or more processors on the process plant display, a navigation tool to navigate to another portion of the process plant; (fig. 1 and ¶0054 teaches, tabs 5 a-n which, are placed along the bottom edge of the display area. ¶0057 teaches, can quickly see a preview of another or second process graphic by placing the mouse pointer over or near the tab for another process graphic)
receiving, at the one or more processors via the navigation tool, an indication to navigate to the second portion of the process plant, (¶0055 teaches, second process graphic is displayed because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. ¶0057 teaches, can quickly see a preview of second process graphic by placing the mouse pointer over or near the tab for second process graphic)
wherein the second portion of the process plant is not depicted in the process plant display before the indication is received; and (This limitation is being interpreted as the second portion of the process plant is not depicted in the process plant display before the 
presenting, by the one or more processors on the process plant display, at least a portion of the first process section while simultaneously presenting a preview of one or more portions of the second process sections in response to the indication to navigate to the second portion of the process plant. (fig. 6 and ¶0055 teaches, second process graphic is displayed because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. ¶0057 teaches, can quickly see a preview of second process graphic by placing the mouse pointer over or near the tab for second process graphic)
Husoy doesn’t explicitly teach, wherein at least one process parameter within the preview of the one or more portions of the second process section is adjustable while the preview of one or more portions of the second process section is simultaneously presented with the at least the portion of the first process section. (Husoy in fig. 1 and ¶0053-¶0055 and Fig. 3 and ¶0062 teaches a preview of one or more second process section. However it doesn’t teach adjustable process parameter while displaying the other process section. Morrison in ¶0048 and Fig. 2 teaches a display with two display areas displaying two process section. ¶0051 teaches the second display is provided with icons that allow an operator to configure or control a process variable)
Morrison is an art in the area of interest as it teaches graphical displays used for visualization of control techniques in a process control system. It would have been obvious to 

Regarding claim 2,
Husoy and Morrison teaches, The method of claim 1, wherein the navigation tool comprises a navigational bar depicting a navigation trail of a hierarchy of the portion of the process plant in relation to a structure of the process control plant. (Husoy ¶0019 teaches, "automatically generating one or more designated views arranged with a tab dependent on location of a software object in a hierarchy of object instances" ¶0069 teaches, tabs are arranged according to hierarchy, a selected tab may represent a given process graphic from a higher level in the structure.)

Regarding claim 3,
Husoy and Morrison teaches, The method of claim 2, wherein the indication to navigate to another portion of the process plant comprises an indication to navigate to a different level of hierarchy in the navigation trail, and wherein presenting the preview of one or more other process sections in response to the indication to navigate comprises presenting, by the one or more processors on the process plant display, a preview of one or more other process sections at the different level of hierarchy. (Husoy in ¶0055 teaches, 

Regarding claim 4,
Husoy and Morrison teaches, The method of claim 1, wherein the indication to navigate comprises a graphical intersection of a selection tool with the navigational tool. (Husoy in ¶0055 teaches, second process graphic is displayed because the mouse pointer P1 (selection tool), has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. Therefore the indication comprises a graphical intersection of the selection tool with the navigation tool) 

Regarding claim 6,
Husoy and Morrison teaches, The method of claim 4, wherein the indication to navigate comprises a selection of the navigation tool with the selection tool. (Husoy in ¶0055 teaches indication to navigate comprises hovering.) 

Regarding claim 7,
Husoy and Morrison teaches, The method of claim 1, wherein the navigation tool comprises a list of one or more items, each item corresponding to another portion of the process plant and each item comprising a preview of the corresponding other portion of the process plant. (Husoy in fig. 1 and ¶0054 teaches, tabs 5 a-n which, are placed along the bottom edge of the display area. ¶0057 teaches, can quickly see a preview of another or second process graphic by placing the mouse pointer over or near the tab for another process graphic. ¶0069 teaches, tabs are arranged according to hierarchy, a selected tab may represent a given process graphic from a higher level in the structure)

Regarding claim 9,
Husoy and Morrison teaches, The method of claim 1, wherein presenting at least a portion of the process section comprises presenting, by the one or more processors on the process plant display, a preview of the one or more other process sections in a lower resolution than the resolution of the portion of the process section. (Husoy in fig. 1 and ¶0080 teaches The thumbnail may be a reduced scale version of the actual process graphic from the destination,)

Regarding claim 10,
Husoy and Morrison teaches, The method of claim 1, wherein presenting at least a portion of the process section comprises presenting, by the one or more processors on the process plant display, a preview of an alert within at least one of the one or more other process sections. (Husoy in ¶0014 teaches, representation of each tab comprises a display of information about a number of alarms. [0016] teaches, displaying on a thumbnail of a tab linked to a process graphic of a live alarm)

Regarding claim 11,
Husoy and Morrison teaches, The method of claim 1, further comprising: upon presenting the preview of the one or more other process sections on the process plant display, receiving, at the one or more processors via the navigation tool, input from a user requesting a full view of one of the one or more other process sections; and presenting, by the one or more processors on the process plant display, the full view of the requested other process section including not presenting the process section. (Husoy in ¶0024 teaches, "The objects in the designated view will—when clicked—lead to a new process graphic being loaded into the process graphic view.")

Regarding claim 12,
Husoy teaches, A user interface device for viewing a first process section in a process plant while simultaneously viewing a preview of second process section, wherein the second process section is a different portion of the process plant with respect to the first process section, ((fig. 1 and ¶0053-¶0055 teaches a process section and simultaneously viewing a second process graphic in a thumbnail because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view. Fig. 3 and ¶0062 teaches thumbnails of all or some of a plurality of tabs arranged on a given designated view V (tab view according to ¶0054) or other tab view presented alongside a process graphic. Fig. 3 also shows that the second process graphics 1b-1f of the plurality of tabs are from a different portion of the process plant with respect to the first process section displayed in the thumbnail 1a which is active. ¶0007 teaches display device) the user interface device including:
a display screen; (¶0068 teaches display device)
one or more processors coupled to the display screen; and (¶0085 teaches the method being carried out by a processor) 
a non-transitory computer-readable medium coupled to the one or more processors and storing instructions thereon, that when executed by the one or more processors, cause the user interface device to: (¶0085-¶0086 teaches processor executing program code stored in a memory)
presenting, via the display screen, the first process section depicting a first portion of the process plant including graphic representations of a plurality of process plant entities within the process plant; (fig. 1 and ¶0053 teaches a process plant display including graphic representation of process plant entities)
provide a navigation tool to navigate to the second portion of the process plant; (fig. 1 and ¶0054 teaches, tabs 5 a-n which, are placed along the bottom edge of the display area. ¶0057 teaches, can quickly see a preview of second process graphic by placing the mouse pointer over or near the tab for second process graphic)
receive, via the navigation tool, an indication to navigate to the second portion of the process plant, (¶0055 teaches, second process graphic is displayed because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. ¶0057 teaches, can quickly see a preview of second process graphic by placing the mouse pointer over or near the tab for second process graphic)
wherein the second portion of the process plant is not depicted in the display screen before the indication is received; and (This limitation is being interpreted as the second portion of the process plant is not depicted in the process plant display before the indication is received. ¶0055 teaches, “The thumbnail of the second process graphic is displayed because the mouse 
present, via the display screen, at least a portion of the first process section while simultaneously presenting a preview of one or more portions of the second process section in response to the indication to navigate to the second portion of the process plan,. (fig. 6 and ¶0055 teaches, second process graphic is displayed because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. ¶0057 teaches, can quickly see a preview of second process graphic by placing the mouse pointer over or near the tab for second process graphic)
Husoy doesn’t explicitly teach, wherein at least one process parameter within the preview of the one or more portions of the second process section is adjustable while the preview of one or more portions of the second process section is simultaneously presented with the at least the portion of the first process section. (Husoy in fig. 1 and ¶0053-¶0055 and Fig. 3 and ¶0062 teaches a preview of one or more second process section. However it doesn’t teach adjustable process parameter while displaying the other process section. Morrison in ¶0048 and Fig. 2 teaches a display with two display areas displaying two process section. ¶0051 teaches the second display is provided with icons that allow an operator to configure or control a process variable)
Morrison is an art in the area of interest as it teaches graphical displays used for visualization of control techniques in a process control system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the preview process graphic of Husoy in view of Morrison to enable one process parameter in the previewed process 

Regarding claim 13,
Husoy and Morrison teaches, The user interface device of claim 12, wherein the navigation tool comprises a navigational bar depicting a navigation trail of a hierarchy of the portion of the process plant in relation to a structure of the process control plant. (Husoy in fig. 1, fig. 5 and ¶0019 teaches, "automatically generating one or more designated views arranged with a tab dependent on location of a software object in a hierarchy of object instances" ¶0069 teaches, tabs are arranged according to hierarchy, a selected tab may represent a given process graphic from a higher level in the structure.)

Regarding claim 14,
Husoy and Morrison teaches, The user interface device of claim 13, wherein the indication to navigate to another portion of the process plant comprises an indication to navigate to a different level of hierarchy in the navigation trail, and wherein the instructions further cause the user interface device to present the preview of one or more other process sections in response to the indication to navigate comprise wherein the instructions further cause the user interface device to present, via the display screen, a preview of one or more other process sections at the different level of hierarchy. (Husoy in fig. 1 and ¶0055 teaches, second process graphic is displayed because the mouse pointer P1, has 

Regarding claim 15,
Husoy and Morrison teaches, The user interface device of claim 13, wherein the indication to navigate comprises a graphical intersection of a selection tool with the navigational tool. (Husoy in ¶0055 teaches, second process graphic is displayed because the mouse pointer P1 (selection tool), has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. Therefore the indication comprises a graphical intersection of the selection tool with the navigation tool) 

Regarding claim 17,
Husoy and Morrison teaches, The user interface device of claim 15, wherein the indication to navigate comprises a selection of the navigation tool with the selection tool. (Husoy in ¶0055 teaches indication to navigate comprises hovering.) 

Regarding claim 18,
Husoy and Morrison teaches, The user interface device of claim 13, wherein the navigation tool comprises a list of one or more items, each item corresponding to another portion of the process plant and each item comprising a preview of the corresponding other portion of the process plant. (Husoy in fig. 1 and ¶0054 teaches, tabs 5 a-n which, are placed along the bottom edge of the display area. ¶0057 teaches, can quickly see a preview of another or second process graphic by placing the mouse pointer over or near the tab for another process graphic. ¶0069 teaches, tabs are arranged according to hierarchy, a selected tab may represent a given process graphic from a higher level in the structure)

Regarding claim 20,
Husoy and Morrison teaches, The user interface device of claim 13, wherein the instructions further cause the user interface device to present, via the display screen, a preview of the one or more other process sections in a lower resolution than the resolution of the portion of the process section. (Husoy in fig. 1 and ¶0080 teaches The thumbnail may be a reduced scale version of the actual process graphic from the destination,)

Regarding claim 21,
Husoy and Morrison teaches, The user interface device of claim 13, wherein the instructions further cause the user interface device to present, via the display screen, a preview of an alert within at least one of the one or more other process sections. (Husoy in ¶0014 teaches, representation of each tab comprises a display of information about a number of alarms. [0016] teaches, displaying on a thumbnail of a tab linked to a process graphic of a live alarm)

Regarding claim 22,
 The user interface device of claim 13, wherein the instructions further cause the user interface device to:
upon presenting the preview of the one or more other process sections via the display screen, receive input from a user requesting a full view of one of the one or more other process sections; and present, via the display screen, the full view of the requested other process section including not presenting the process section. (Husoy in ¶0024 teaches, "The objects in the designated view will—when clicked—lead to a new process graphic being loaded into the process graphic view.")

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husoy et. al. by (US PG Pub No. US20100017746A1) hereinafter Husoy in view of Morrison et. al. (US PG Pub No. US20080244449A1) hereinafter Morrison and further in view of Linder et. al. (US PG Pub No. US20140351767A1) hereinafter Linder.

Regarding claim 5,
Husoy and Morrison doesn’t explicitly teach, The method of claim 4, wherein the indication to navigate comprises placing the selection tool over a graphical depiction of the navigation tool for a threshold amount of time. (Husoy ¶0055 teaches indication to navigate comprises hovering. However it doesn't explicitly teach hovering for a threshold amount of time. Linder in ¶0024 teaches "When the pointer 220 is moved into the hover area 215 and then is held in place (paused or “hovered”) for a configurable amount of time, the system can respond by displaying a dialog 225.".)


Regarding claim 16,
Husoy and Morrison doesn’t explicitly teach, The user interface device of claim 15, wherein the indication to navigate comprises a placement of the selection tool over a graphical depiction of the navigation tool for a threshold amount of time. (Husoy ¶0055 teaches indication to navigate comprises hovering. However it doesn't explicitly teach hovering for a threshold amount of time. Linder in ¶0024 teaches "When the pointer 220 is moved into the hover area 215 and then is held in place (paused or “hovered”) for a configurable amount of time, the system can respond by displaying a dialog 225.".)
Linder is an art in the area of interest as it teaches, graphical user interface. A combination of Husoy and Morrison with Linder would allow the indication to navigate to comprise hovering for a threshold amount of time. Although Husoy and Morrison already teaches indication to navigate to hovering, it doesn’t explicitly teach a time threshold for the hovering. As Linder in ¶0024 teaches it is typical for a graphical user interface to use a configurable amount of time of pause as threshold for indication of selection of a target object. .

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husoy et. al. by (US PG Pub No. US20100017746A1) hereinafter Husoy in view of Morrison et. al. (US PG Pub No. US20080244449A1) hereinafter Morrison and further in view of Bellville et. al. (US PG Pub No. US20120078869A1) hereinafter Bellville.

Regarding claim 8,
Husoy and Morrison doesn’t explicitly teach, The method of claim 1, wherein the navigation tool comprises a search tool that returns result items in response to the indication to navigate, each result item corresponding to another portion of the process plant and each result item comprising a preview of the corresponding other portion of the process plant. (Although Husoy in ¶ fig. 1, 5 and ¶0054 teaches a tab view (navigational tool). It doesn’t explicitly teach the tool to comprise a search tool. Fig. 3 and ¶0104-¶0111 teaches a navigation bar with a search text field .The search tool that returns result items in response to search and each result corresponds to different portions of the process control system 104.)
Bellville is an art in the area of interest as it teaches, displaying process control search results. A combination of Husoy and Morrison with Bellville would allow Husoy’s navigation to tool to comprise a search tool. One would have been motivated to do so because by doing so would allow the user to view different portions of the process control system relatively quickly as taught by Bellville in ¶0111. The combination is one of known elements that would yield a predicable result and would provide more control over the system.

Regarding claim 19,
Husoy and Morrison doesn’t explicitly teach, The user interface device of claim 13, wherein the navigation tool comprises a search tool that returns result items in response to the indication to navigate, each result item corresponding to another portion of the process plant and each result item comprising a preview of the corresponding other portion of the process plant. (Although Husoy in ¶ fig. 1, 5 and ¶0054 teaches a tab view (navigational tool). It doesn’t explicitly teach the tool to comprise a search tool. Fig. 3 and ¶0104-¶0111 teaches a navigation bar with a search text field .The search tool that returns result items in response to search and each result corresponds to different portions of the process control system 104.)
Bellville is an art in the area of interest as it teaches, displaying process control search results. A combination of Husoy and Morrison with Bellville would allow Husoy’s navigation to tool to comprise a search tool. One would have been motivated to do so because by doing so would allow the user to view different portions of the process control system relatively quickly as taught by Bellville in ¶0111. The combination is one of known elements that would yield a predicable result and would provide more control over the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116